ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Booz Allen Hamilton Engineering              )      ASBCA Nos. 61177, 61253
 Services, LLC                               )
                                             )
Under Contract No. NOO 178-04-D-4016         )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Lindsay M. Paulin, Esq.
                                                     Gibson, Dunn & Crutcher, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Lawrence S. Rabyne, Esq.
                                                     Senior Trial Attorney
                                                     Defense Contract Management Agency
                                                     Arlington Heights, IL
                                                    Kara M. Klaas, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

     The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$12,801,000. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
22 May 201 7 until date of payment.

       Dated: 5 April 2018



                                                   tlministrative Judg~
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                       I concur



 RICHARD SHACKLEFORD                           OWEN C. WILSON
 Administrative Judge                          Administrative Judg~
 Vice Chairman                                 Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61177, 61253, Appeals of
Booz Allen Hamilton Engineering Services, LLC, rendered in conformance with the
Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                        2